            Case 6:20-cv-01225-GEB Document 34 Filed 06/09/21 Page 1 of 8




                           IN THE UNITED STATES DISTRICT COURT
                                FOR THE DISTRICT OF KANSAS


JOHN HACKETT,

                   Plaintiff,
                                                      CASE NO. 6:20-cv-01225-JAR-GEB
v.

ALL THINGS BBQ, INC. et al.,

                   Defendants.

               SUPPLEMENTAL MOTION AND MEMORANDUM OF LAW
           IN SUPPORT OF APPROVAL OF FLSA SETTLEMENT AGREEMENT

         The parties supplement the prior Motion and Memorandum of Law in Support of

Approval of FLSA Settlement Agreement to add an analysis of the appropriateness of attorney’s

fees as follows:

         The Parties seek approval of the attorney’s fees as reasonable. The court in Energren v.

KC Lodge Ventures, LLC, succinctly explains the Tenth Circuit’s analysis to determine

reasonableness of attorney’s fees:

         “To determine the fee award’s reasonableness, ‘the Tenth Circuit applies a hybrid
         approach, which combines the percentage fee method with the specific factors
         traditionally used to calculate the lodestar.’ Rosenbaum v. MacAllister, 64 F.3d
         1439, 1445 (10th Cir. 1995). This method calls on the court to calculate a lodestar
         amount, “which represents the number of hours reasonably expended multiplied
         by a reasonable hourly rate. Solis v. Top Brass, Inc., No. 14-cv-00219-KMT,
         2014 U.S. Dist. LEXIS 122502 at *4 (D. Colo. Sept. 3, 2014). The hybrid
         approach also requires the court to consider the factors set out in Johnson v.
         Georgia Highway Express, Inc., 488 F.2d 714 (5th Cir. 1974), abrogated on other
         grounds by Blanchard v. Berferon, 489 U.S. 87, 109 S. Ct. 939 (1989). Those
         factors are: (1) time and labor required; (2) novelty and difficulty of the questions
         presented in the case; (3) skill requisite to perform the legal service properly; (4)
         preclusion of other employment by the attorneys due to acceptance of the case;
         (5) customary fee; (6) whether the fee is fixed or contingent; (7) any time
         limitations imposed by the client or circumstances; (11) nature and length of the
         professional relationship with the client; and (12) awards in similar cases.



4848-8475-6718.1
            Case 6:20-cv-01225-GEB Document 34 Filed 06/09/21 Page 2 of 8




         Barbosa v. Nat’l Beef Packing Co., LLC., No. 12-2311-KHV, 2014 U.S. Dist.
         LEXIS 144439, at *7 (D. Kan. Oct. 10, 2014).”

Enegren v. KC Lodge Ventures, LLC, 2019 U.S. Dist. LEXIS 177192, *25 (Kan. 2019). Just as

in Enegren, the settlement regarding attorney’s fees satisfies each of these factors. The Parties

will address each factor.

         Before applying the factors, it is important to note that the amount designated in the

Confidential Settlement Agreement as payment for attorneys’ fees is inclusive of the out-of-

pocket expenses advanced by Plaintiff’s counsel, and thus, could have more accurately been

referred to as “payment for costs and attorney’s fees.”         Plaintiff’s counsel advanced the

following expenses:

         Federal Court filing fee                                                          $400.00
         Process server for service upon Don Cary1                                          $58.86
         Transunion address search                                                           $5.00
         Mediator’s fee                                                                  $1,068.75
         Total Advanced Expenses                                                         $1,532.61

         Thus, Plaintiff’s counsel’s fees were the amount set forth in the Confidential Settlement

Agreement ($20,000.00), less $1,532.61 for reimbursement of expenses, for a total fee award of

$18,467.40.

    (1) Time and Labor Required

         Plaintiff’s counsel began representing Plaintiff in early-June 2020. From the beginning

of that representation, through June 8, 2021, Plaintiff’s counsel devoted a total of 74.2 attorney

hours representing Plaintiff. Nathan Elliott devoted 51.8 hours to this matter, billing at $275 per

hour. Sean McGivern devoted 22.4 hours to this matter, billing at $325 per hour. Mr. McGivern

has 15 years of experience, much of which has been spent litigating employment disputes. Mr.


1
  Plaintiff’s counsel first sought Mr. Cary’s agreement to waive service. But Mr. Cary’s then-
counsel was unwilling or unable to obtain Mr. Cary’s consent, so Plaintiff was forced to retain a
process server.

4848-8475-6718.1                                 2
            Case 6:20-cv-01225-GEB Document 34 Filed 06/09/21 Page 3 of 8




Elliott has 10 years of experience, and has represented many employees in wage and hour

litigation. Additionally, Plaintiff’s counsel’s paralegal spent considerable time on this matter,

but her time was not recorded.

         Tasks involved and time invested include:

        10.0 hours prior to the commencement of litigation, vetting Plaintiff and his potential

         claims through review of records and applicable law, preparing correspondence to

         Defendants regarding Plaintiff’s claims and their obligation to preserve records, and

         substantial communication with Defendants’ “general counsel” in an unsuccessful

         attempt to obtain information for the sake of resolving this matter without litigation.

        5.1 hours preparing pleadings, reviewing Defendants’ filings, reviewing court orders,

         preparing the parties’ planning report, participating in the parties’ planning conference

         and participating in the scheduling conference.

        24.8 hours preparing Initial Disclosures, reviewing Defendants’ Initial Disclosures,

         preparing Interrogatories and Requests for Production to Defendants, preparing responses

         to the Court’s Interrogatories, gathering documents for production through discovery,

         preparing responses to Defendants’ Interrogatories and Requests for Production,

         reviewing Defendants’ Responses and Objections to Plaintiff’s Interrogatories and

         Requests for Production, reviewing and analyzing over 5,000 pages of documents

         produced by Defendants; and corresponding with defense counsel regarding discovery

         issues.

        15.2 hours preparing mediation submissions, corresponding with the mediator, meeting

         with Plaintiff in preparation for mediation, and attending mediation, which resulted in

         settlement.



4848-8475-6718.1                                   3
            Case 6:20-cv-01225-GEB Document 34 Filed 06/09/21 Page 4 of 8




        9.4 hours of various matters including meetings with and communications with Plaintiff,

         communications with defense counsel, arranging and communicating with process server,

         and communications with the Court.

        9.7 hours after mediation and prior to this Supplemental Brief, communicating with

         defense counsel, reviewing and revising draft settlement agreements, meeting with

         Plaintiff regarding the lengthy Confidential Settlement Agreement, and reviewing and

         revising the parties’ Joint Motion for Settlement Approval.

         A court calculates the lodestar by ascertaining the number of hours reasonably billed and

then multiplies that figure by an appropriate hourly rate. The lodestar amount is $21,525.00. The

Parties are only requesting $18,467.40 in attorneys’ fees, which is only 86% of the lodestar

amount. This factor favors court approval of the attorney’s fees.

    (2) Novelty and Difficulty of the Questions Presented

         Wage and Hour litigation involves a complex blend of statutory and regulatory

requirements that require skilled and experienced counsel. Additionally, this case is not just a

normal wage and hour case claiming unpaid overtime premium. This case involves whether the

Executive and Administrative Exemptions apply to Plaintiff. Due to the complex nature of the

exemptions, the Department of Labor has issued fact sheets addressing the exemptions in

general, the Executive Exemption specifically, and the Administrative Exemption specifically.

Caselaw is continuously evolving in this area. This factor favors court approval of the attorney’s

fees.

    (3) Skill Requisite to Perform the Legal Service Properly

         Plaintiff’s counsel regularly handles FLSA litigation.          Plaintiff’s counsel are

knowledgeable about the FLSA’s requirements and how those issues are litigated. They brought



4848-8475-6718.1                                 4
            Case 6:20-cv-01225-GEB Document 34 Filed 06/09/21 Page 5 of 8




that skill and experience to bear as evidenced by the Confidential Settlement Agreement and

Release of All Claims Including a Release of Wage and Hour Claims and the Joint Motion and

Memorandum of Law in Support of Approval of FLSA Settlement Agreement.                   The skill

required for this case is higher than the typical FLSA case since the case involves the Executive

and Administrative Exemptions. The skill required to litigate this case favors court approval of

the attorney’s fees.

    (4) Preclusion of Other Employment

         Applying this factor quite literally, all hours invested into this matter were hours that

could have and would have been invested into other matters, had Plaintiff’s counsel not

undertaken this representation. But Plaintiff’s counsel certainly do not contend that this case was

so consuming of time or resources that it precluded accepting other clients.

    (5) Customary Fee

         Even though the Tenth Circuit applies a hybrid approach to determine reasonableness of

fees, the customary fee award is typically a percentage. See Energren v. KC Lodge Ventures,

LLC, 2019 U.S. Dist. LEXIS 177192, *30 (Dist. Kan. 2019). Fee awards in similar cases ranged

from 4 percent to 58 percent and from a few thousand dollars to over five million dollars. Id.

The Parties request for $18,467.40 in attorney’s fees represents comprising 42 percent of the net

settlement amount.     Including reimbursement of advanced expenses ($1,532.60), the total

attorneys’ fees and costs were $20,000.00, which is 44 percent of the total settlement amount.

This factor favors court approval of the attorney’s fees.

    (6) Whether the Fee is Fixed or Contingent

         “When considering the sixth Johnson factor, courts ask whether Plaintiff agreed to a

fixed or contingent fee because the percentage of the recovery agreed helps illuminate the



4848-8475-6718.1                                 5
            Case 6:20-cv-01225-GEB Document 34 Filed 06/09/21 Page 6 of 8




attorney’s fee expectation when counsel excepted the case, even though “such arrangements

should not determine the court’s decision.”             Here, Plaintiff’s counsel undertook this

representation on a contingency fee basis, and also advanced all necessary expenses. Had there

been no recovery, Plaintiff’s counsel would not have received any fee. Without attorneys that

were willing to accept the risk inherent in contingency fee arrangements, it is highly doubtful

that Plaintiff would have been able to assert his claims and would not have received a recovery.

This factor favors court approval of the attorney’s fees.

    (7) Any Time Limitations Imposed

         Plaintiff’s counsel do not contend that Plaintiff or this litigation imposed any unusual

time limitations upon them.

    (8) Amount Involved and the Results Obtained

         Plaintiff’s counsel secured a favorable result for their client. Plaintiff’s Counsel secured

$25,000 for Plaintiff in the settlement. This is a good outcome for Plaintiff. Plaintiff is very

pleased with the results obtained by his attorneys. And, Defendants contested their liability, so

the ultimate outcome of this litigation if it had not settled remained in doubt. Just like in

Enegren, “This settlement avoids the uncertainty and rigors of trial and produces a favorable,

certain result for [Plaintiff]. This factor favors court approval of the attorney’s fees.

    (9) Experience, Reputation, and Ability of the Attorney’s

         The Parties have already discussed the experience, reputation, and ability of Plaintiff’s

counsel above. Plaintiff’s counsel have experience litigating employment cases, particularly

FLSA cases. This factor favors approval of the attorney’s fees.




4848-8475-6718.1                                  6
            Case 6:20-cv-01225-GEB Document 34 Filed 06/09/21 Page 7 of 8




    (10) Undesirability of the Case

         Because this matter was undertaken on a contingency fee basis with counsel advancing

necessary expenses, this case could be considered undesirable to some attorneys, but it wasn’t to

Plaintiff’s counsel. Plaintiff’s counsel believed in the merits of Plaintiff’s claims, and enjoyed

representing Plaintiff.

    (11) Nature and Length of the Professional Relationship with the Client

         “The meaning of this factor . . . and its effect on the calculation of a reasonable fee has

always been unclear, and courts applying the Johnson factors typically state that this particular

standard is irrelevant or immaterial.” Enegren v. KC Lodge Ventures, LLC, 2019 U.S. Dist.

LEXIS 177192, *33 (Dist. Kan. 2019). Plaintiff’s counsel had never represented Plaintiff prior

to this matter. Plaintiff anticipates turning to Plaintiff’s counsel again in the future for any legal

issues that he may encounter.

    (12) Awards in Similar Cases

         The Parties request $18,467.40 in attorney’s fees and $1,532.60 in expense

reimbursement, which is 44 percent of the settlement. The attorney’s fees are 42 percent of the

settlement. The attorney’s fees requested in this settlement are very similar to the attorney’s fees

this Court approved in Hammond v. Lowe’s Home Centers, Case No. 02-2509-CM (D. Kan. Sept

29, 2006). This Court explained in Payson v. Capital One Home Loans, LLC, that the Court

approved the attorney’s fees of 42.2% because the Defendants paid the attorney’s fees rather

than it being merely a contingent fee arrangement. 2009 U.S. Dist. LEXIS 25418 (Dist. Kan.

2009).      Just as in Hammond, the Parties agree the attorney’s fees are reasonable and the

Defendants agree to pay the attorney’s fees. The Defendants have actually already paid the

attorney’s fees. In Energren v. KC Lodge Ventures, LLC, the court approved attorney’s fees of



4848-8475-6718.1                                  7
            Case 6:20-cv-01225-GEB Document 34 Filed 06/09/21 Page 8 of 8




$120,000, which were 40 percent of the settlement. In 2009, the court in Payson v. Capital One

Home Loans, LLC, the court approved attorney’s fees of 40 percent of the settlement. 2009 U.S.

Dist. LEXIS 25418 (Dist. Kan. 2009). In 2012, the court in Rodriguez v. Skechers U.S.A.,

approved a $20,000 attorney fee award in a single-plaintiff wage and hour case, which was a 35

percent contingency case. 2012 U.S. Dist. LEXIS 18534 (Dist. Flo. 2012). In 2015, the court in

Sanchez v JMP Ventures, LLC, approved $53,333, which represented one-third of the settlement.

2015 Lexis 16026 (Dist. S.N.Y. 2015).

         The Parties request the court find $18,467.40 in attorney’s fees and $1,532.60 in expense

reimbursement reasonable pursuant to the Johnson factors and lodestar amount.



/s/ Nathan Elliott (w/consent)                   /s/ Mitch Spencer
Sean M. McGivern, KS # 22932                     Alan L. Rupe, KS # 10861
Nathan R. Elliott, KS # 24657                    Mitch J. Spencer, KS # 27570
GRAYBILL & HAZLEWOOD, LLC                        LEWIS BRISBOIS BISGAARD & SMITH LLP
218 N. Mosley                                    1605 N. Waterfront Parkway, Suite 150
Wichita, Kansas 67202                            Wichita, Kansas 67206
Telephone: 316-266-4058                          Telephone: 316-609-7900
Facsimile: 316-462-5566                          Facsimile: 316-462-5746
sean@graybillhazlewood.com                       alan.rupe@lewisbrisbois.com
nathan@graybillhazlewood.com                     mitch.spencer@lewisbrisbois.com

Attorneys for Plaintiff                          Attorneys for Defendant




4848-8475-6718.1                                 8
